                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY

 UNITED STATES OF AMERICA,

            V.                                              Docket No.: 18-cr-00273

 JOHN JAIRO SANCHEZ-DIAZ
                                                                       OPINION



WILLIAM J. MARTINI, U.S.D.J.:
       THIS MATTER comes before the Court upon Defendant John Jairo Sanchez
Diaz’s Motion for Motion of Extension of Time to file a habeas petition pursuant to 28
U.S.C. § 2255. Der.s Mot., ECF 38. For the reasons set forth below, Defendant’s motion
is GRANTED.
       I.        PROCEDURAL BACKGROUND
       On May 2, 2018, Defendant John Jairo Sanchez-Diaz entered a plea of guilty to a
one-count information that charged that on August 10, 2017, Mr. Sanchez-Diaz distributed
and possessed with intent to distribute one kilogram or more of heroin in violation of 21
U.S.C. §sS 841(a)(l) and (b)(l)(A). ECF Nos. 20, 22. On November 20, 2018, the
defendant was sentenced to 84 months imprisomnent and a term of supervised release of
three years. ECF No. 34. On November 15, 2019, the Defendant filed a Motion for Motion
of Extension of Time to file a habeas petition pursuant to 28 U.S.C. § 2255. ECF No. 32.
       II.       MOTION FOR EXTENSION Of TIME
        Defendant’s motion for extension of time comes prior to the filing a § 2255 habeas
petition. The Third Circuit has held that district courts have subject matter jurisdiction to
rule on a § 2255 motion for an extension of time before the substantive motion for relief is
actually filed. United States v. Thomas, 713 F.3d 165, 173-74 (2013). Under § 2255,
petitioners are granted one year form the date on which the judgment of conviction became
 final within which to file a habeas petition. 28 U.S.C. § 2255(f)(l). Defendant Sanchez
Diaz’s judgment of conviction became final on November 20, 2018. ECF No. 34.
Although his motion for extension of time was docketed on November 25, 2019, it is dated
November 15, 2019, within the one-year limitation period. ECF No. 38. The Court has
jurisdiction to decide Mr. Sanchez-Dials motion.

       “[E]quitable tolling permits untimely habeas filings in ‘extraordinary
circumstances.” Thomas, 713 F.3d at 174 (citing Miller v. N.J State Dep’t of Corr., 145
F.3d 616, 618 (3d Cir. 1998)). In determining whether equitable tolling should apply, the
unique circumstances of each petitioner seeking relief under § 2255 must be taken into
account. See id. (citing Pabon v. Mcthaney, 654 F.3d 385, 399 (3d Cir. 2011)). “[E]quity
permits extending the statutory time limit when a defendant shows that (1) ‘he has been
pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his
way and prevented timely filing.” Id. (citing Holland v. florida, 560 U.S. 631
(quoting Pace v. DiGttglielmo, 544 U.S. 408, 418 (2005))). Nevertheless, equitable tolling
should be used sparingly, see id.(citations omitted). and “[rn]ere excusable neglect is
insufficient.” Id. (citing Robinson v. Johnson, 313 F.3d 128, 142 (3d Cir. 2002).

        The difficulties of prison life like transfers or solitary confinement do not qualify as
extraordinary circumstances warranting equitable tolling. See Coker v. United States, No.
13-0349, 2016 WL 310751, at *5 (D.N.J. Jan. 26, 2016) (stating that difficulties of prison
life like transfers standing alone do not establish extraordinary circumstances to warrant
equitable tolling); United States v. Green, Crirn. No. 07-0271, 2013 WL 606341, at *3
(W.D. Pa. Feb. 19, 2013) (“[D]ifficulties attendant to prison life, such as solitary
confinement, restricted access to the law library and an inability to secure court documents,
are routine restrictions of prison life and do not qualify as ‘extraordinary circumstances’
warranting equitable tolling.”).

        Mr. Sanchez-Diaz argues that he is entitled to an extension because: (1) he has
limited command of the English language; (2) he did not carefully comprehend most of the
facts of his case, which he regards as complex and requiring extensive research; and (3) he
is not housed in a facility that provides the necessary tools for him to conduct legal
research. Def.’s Mot. ECF 38. If governmental action that violated the defendant’s
constitutional rights impeded the defendant from making a motion within one year. then
the one-year deadline begins to run from the date that the impediment created by the
governmental action was removed. 28 U.S.C. § 2255(fj(2). The Third Circuit is the only
circuit to permit motions for extension of time to be determined apart from the underlying
merits of a § 2255 petition. See United States v. Leon, 203 F.3d 162, 164 (2d Cir.
2000); United States v. Hernandez, 431 Fed. App’x 813, 814 (11th Cir. 2011); United
States v. White, 257 Fed. App’x 608, 609 (4th Cir. 2007); United Stcttes v. Mcfarland, 125
Fed. App’x 573, 574 (5th Cir. 2005); United States v. Moore, 56 Fed. App’x 686, 687 (6th
Cir. 2003). The Court declines to decide either the date of the one-year deadline or whether
some extraordinary circumstance stood in his way and prevented timely filing without the
benefit of defendant’s § 2255 petition. Consequently, Defendant Sanchez-Diaz shall have
90-days from the issuing of this opinion and accompanying order to file his §2255 habeas
petition. which shall address both the issue of timeliness and underlying merits.
      III.   CONCLUSION
       For the reasons stated above, Defendant’s motion is GRANTED. An appropriate
order follows.




Date: February 3, 2020                iIL’fA “ M\1{TINI, U.S.D.J.




                                        3
